ase 1:19-cv-00807-CMH:JFA. Document 1 Filed 06/18/19 Page 1 of 9 PagelD#1 .

Vicgiova®
“ra “rhe Unied Sere § Dinkiek Couct (vestera Disleed)

 

 

Po C.Crcand

 

 

 

‘PO Bor 200

 

 

 

 

Shao, 'O) Ss

 

 

 

 

 

V Casett

 

 

 

Bee nig tery ee fd
| MOV AE-OMye Tek
Nhe Cee lance Shae |
\240 Centeo| Pacts PWD Suite #700
Sredercic és ly. ace vi
No, nde C

 
 

 

Plan fe. Cass r¢é Lo ne oO Ag pMoues Leu

 

 

Aci Ot et gtk douiacs. Aye “Webern dat ke
Scpe\ hare Sai Crit te yt ohne as aaa wep he

. \ . ". gn Moog B
Canale vat ty Sh eS ye lot: poe

 

MN “Pla ian de Ce to a “oe tues be, individual
: . “4 :
LIne Ea x LOA ate Clwilarren [ & SabGord
fi . . .
bcos ' va “

Se eee ee TE eT

 

3y\ Ve f ees “ve Lf x i Ca Virginie Cacrercehian
Awe ak Stn ices bi basics eal A atch (cen ed Can dise { 5 .
Youn, Ayt oh LA Ass Coch) Oe Stas Coed, ing loeorse ond.

 

Keak ayluenic Ceasaty on A “~K\no c id oe Scedecclhsboucg :

 

ft :
2 \Deken sant “Pralsiis che The Cree laine
; fy feud spe wee OF genteel Circulator ja dL
Counders  erk Rte Cala, at Kulu diag ifiag ME er ot

t
Sag!

Counhies wa Sae oae sy i¢ ys auc. 4 ey yy ) \A Cai] By

 

 

uN On. arc - Olaoulk . O77 An. aan . Lae 1 Prombaa ue, “Aah Gy .
Gase 1:19-cv-04

 

Goce used

Ahe_ Dalendant Rulolished an arkiele,‘eman

807-CMH-JFA Document1 Filed 06/18/19 Page 2 of 9 PagelD# 2

ok Acying do Wau € iW iNnessy & lA i Wed!

 

enV, ye

Feeota 5

| AY ot Sark a Aéunpeper Stakiag thak ee
Show hak Abe. ite Geer ges __ _

 

Crsano Siem Learr a Ce)) ae cetis

 

P eaaginse
She ma

 

 

| Sulediyis
ee Tegerre|

1 Qeae fr

On Ot.
DEA S

FVD

 

ae: Scorn. Rapgalrane ctr Wea icrics Sey \

‘ (ee Ver Wic ceasine hid METS? vii Letyen |

gan on May J€ 2017 Loh en Xe

 

 

  

cé va

ot ire

   
 

Ai

Rivnee Geert Gawhy, WIAD, Vea see

   

 

 

3 F com _ine: ee beatae t A_Cannon Gs 4 é. _

 

Vest Cy
Avant SU

 

Nyy in SheSSocs . Amon ys Ale them 5
. S| olen tuece €. Glas ererde or 6% jRo\ id
NA ler Son? Velrvely, Sk acearcd 6. ukhoc vv ed

Lopecy Cay rdlaing wavy di S evecc| menkhS

 

 

\ohe x 1 be

Shen Coemer Ce iene Fe pecte A Maa -_

 

C Csenp

 

 

Cdendifh

Vokice Goss « Sate hel ‘ Can loines V Ertanrs

lane Aeleenwdea Nhe. iWNsuKCanctr Company 2

 

ca ion5 Lith Criseno's Pickuce and

 

| 4 Meg 4

ate Ayes

Leo e. £22 Womes) We people dyer é EustimercS
4 Qecdercal C ced it Union ylohece linten

 

"She has been in usiedy ever Sine@
| nad |

mevedd Men Me\ ec \irig ~. vo\uc ke on Sy
Copy oe he Grkulys ta, Bkok Lehed _ ee

 

 

neve ko

 

heczo&:

 

Exwiosd A end low celerenc? made & watt

 

 

Sts Article sae, Authaced bav/

 

Meith E. fl

9% ,Who “ad ou fines pechinedt_- , tle

 

 

ed Qt pocrshaup er end Publication of di. article, buts GF

 

 

Aber + hdd jor employee Of tle Defendan! and was —\__
az tins pitta tle Scam of his ently oc

 

 

 

 

 

Ova, pom ek . oe. rk Co
7 Case 1:19-cv-00807-CMH-JFA Document 1 Filed 06/18/19 Page 3 of 9 PagelD# 3

 

 

 

 

 

 

 

 

 

Tle etkisié ee, ed +d pA cvira) & be

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

cpeqotked the thet ob a number ob (hems Seow
_ — fas 4 : — - ——
D Tle acticle stated Ste Mer aA udhed boty
ash ny Suspect ad Abas \ Wass lad label ee
evn Cepeckeds sina Eri 24n0
Ae

 

 
 
 

 

 

 

 

 

Es The othicle StedeA the oelicd
Seauad & Sole -rAwe’ ¢ camber ned Vacs idewdshicabuen>
a oder Reooles Meme S

 

Ld cA Gr See raen ‘s “Py okey Cv>
cS . Vie ordscke
\wee in Cae A Fe Lae ined

Men yey Be yh Ensen Used on

 

Sr0525 Ccisano has

an a9

     

 

 

Tye Ace Loss \iloe\ou2 Vee Sey
Wade uit, achual Malice , Vrwole dal OG Ne |
Caley Skakemenss Conkai no Xbeocew ,endlef

baad [reeWules%s disregecd Coc Mu Yeo tals: .

 

Q) Te Delen det ei tec Vineud the
Nekil’ tons Serer (rc loe\ieved Ve yo we kr
Noche a Condy eon? Oreunds Cac Such \oe\r 4 f
Or ceded reaiige al in fouling to asce(tain th
Coeds Qin ies xn Publication Led basety and
4itre foce tie De fen dont las Degli sent ta _th2.
OGuthorshio and Pablicaticn at the acdc, the —_
Condant> at which Actrele tle Delen dant Curtacrized

Ond cakified.

 
. 1:19-cv-09807-CMH-JFA Document 1 Filed 06/18/19 Page 4 of 9 PagelD#.4

 

 

oo She Sheek’ righ 2: Pentes™ Py luce of Cie erm ‘ vs | _

 

FD) FR Cees Syeculed a Sacre hh Wateent | A
}2*het es veperled Ste ten tla ut lS 3

— 9) Me actlre wos \elous Pe, _ Se Ye. he 4d (hy eck (

Wiehe © Voha, rhe dot ool Me Cake e. Sie bene 's { . a
Meck in Pdlor width cookies 4 diseesccd Peer Ite death- _
13) Te De terdent x mca Lheardic le ices La hse on
__ \oe\seued “tte be ker 5 / ack dA feaswna ble. na 4
ee foc Sue lloe\iel toe ec ine, Ned, geri d\ u/ mn wee Lo
———bsheckein Hile foeds om tuhich He Publicatien mots fered om
——_ Gnd tteceLobe tHe. De lendond ba Negliseni cn Fle ect thor xf; ipa |
cain aud “Pulsed bee Le Ochkecle ) the Con des L-, of Which «4 ‘ ole
[Ale Dek, Sank Oudhorer ta cad radifved - - . ~~
~— Ta Vebbmatey article Coen les Gnd mates | _
— | tpparen\ | & Substend r\_ Aarsey +o AL
Plaintst4 | Reubetion -

 

   

 

 

  

—

 

 

 

 

 

 
(5) OAs C1 SMHRAS7- CREP IVES (RAE ate Pte Sor Asa ty Pule (is Leg
Cy ac ikvcle "WOMAN OfCused Of Pannias to lourn, douor}
Wo\ice lourldarans in Staged Now ectused of Seething *O heug
: NESSES Wie a on Www. Credecebsstoucy. Com Ae .
Seth Exp? We Sccclonce Star. News paper sos ferme yoy
Now Kbak new Chores} egeingh Crvseno Skene from ee. ba\\ 04 -
| CONN S Sw Mmede ftom Ragparenocty RLesicnal Dei on Ockober | "oot &

Ue increasingly UWwer
” tAS\Y SEWEAN \egea.{ Sage be
“>: \ SoH ON Me, AF, Aol catheg,
he Berne Prince beers ed County WAD Police o8Secer Yon Ned Al

NEL Of a Nuy : ‘es -
WN StalCocd . Arnone Me Tomy cee ee ere qu eee meee
O Voice West end Wir Sens Velrrd¥ , Staeterd Cet oribeeen Benes)
AY ALN atati] Menths Necker, When a Copmar Rove (A ceoerigs Kh farce
acter, | Se End Segeried Khaterrseng
We excaudeA Me insugaer CO Police tise Sound aso8e thal
Cennard VUerienS N Send ii cedsions “OCA Ceoicenc’s Pressure Gna otter Peoples
Nome D > Xe People were Customers ren Kedegal Credit bn yews, Wher &
vaken Werieds Arrue Cooy of Mle COhiCle Ve atatehed heveinto Exhibit

an \
C Wr the PR SEES Cee Se orited Wy ark GOPS Whe ak all Aime
Reckinen\ Ap “Ne nukhotsh' P CNA Pulolicakon Oot “he Qs svele ,
Les an agenk andlor employe? Of Ay Dekendant ana was
OL*iAg LOvAaAWIN ALE Score O Ars ABENCEY or Employ ment |

Te ackele Was Galse and wes Whe\ous of Ate

Rreank fl iA Ale Colou ns Peemlars % :
0} Vee ariicle Menrioned MMe Plain hifi ly Neme and

“dD. Firaiche Stere & "Text recor ad Show xHek New Chers €5
Qgoinss Crisann Stem Crom alelloe Cals Stemeady Sonar pahaneck
Regional Dail on Ockooee \DAL

CC, Acxicte Dreded' Ae inecEeasingl y LOOSENINS Qoieg. legen
on Way W&€, 20N) Ldhen Shete gered Are te th OF Aearleer a & i bens
Cran hac nome 64 Cannon *idqe Sulbdivrsrovy,
D. Slakiny Among tase lems Ste

E.Aukwervkies didet Suspeck® anything until MenthS
VXer then @ Roemer Seiend Cegerted Anak Ceiseno Nad deLcauded rte

Ansur ent ¢

BT aside woos Vbeclous Pec Se nrede Lith cortuel MeXice,
Ynourredge of Xle Colse Sthekemenlo Contained herein endfor
Laide ceck\ess Aisceeecd Ror Te \cukw .

\2) AQ De Lerdeans e:Yer Vine tte Ackivele was Galsé
OW We\vveved i xO We Aue facked reasenab/e Grounds

Nor Such belief, oc acted Neglisenty tn farling to Qccecdein

AKdacesd.

lem voece Sen Ss,
she Cacks an which Ate veblice =so¥ oe ye
T:19-Gy- -CMH- MOL yoo eet QS Whe Of any e i}
Cenrents SSS DOGS Boolian Figy ANY’ ee Fel ePSoBee NS
GAVNEC,
Vv .
BOS RTs TENG OB EME ereacent
. RE ANNO).
Hy) on of Qyout \U May 1FAOr4 > *XLe De Cendant Pulrri'shed ah

OSA UCrisano GroneD Coc Shekhar A Arial Changes. ON
Vase AS of Sota De Ws Pare Bryerking Aha "Amens Ve
Peorle CcisenO $9 KCeused OF aryins Yo neve Killed are
BeKlac dk Veosecuks Varamooney Gna {2yen Chegerelde
glo Fecords sbare thet Su Bother Son *e mete oo
§,c00 Me toonsfer to Pau Sor ont Wit QNd meted
ONnorkec SOO .CO Os Packiel “\ OY Ne nt Sec a Second Wile,
Q xew Copy OF Te Grdicle Va Atiatchee Nereto Eehot
OH ana vy Telerané madsen Pere hrveok:
33). tes ackicle LoOas audhori zed oy Ker E pps, who ack ali
Limes Per yen FO TW OuUkhorsh:? and DubdlicakVYOord OF fle
Crchkicl\t »~pIOWAS aN agent andlor é Meloy 2 e ol Me Dee naan
Ona WAS GMA WLiInitke DSeope SK hrs agency of empiay seu:
ad) Ve aoytcle Uses Cols€ anda WAS \ (bhe\eur oS Ae

Rainy kt LA De Salawdiay PA sooace®
AAcccle Beked Crrsend ma

Me yer) Wirth & Supposed lrrrmen Abed Loans oc kued

Rk Deed y € « .
Ores Dsrated Amons Ae Peore Ccsene VS
Oe kes FO Wave Wilted Oce srattor AProseemards Vaca Wooney
Ow On Qirxzeeredd.

a eu | *Aerede? Uc rele cus € hed

CHA aguined Link Wed ecxver| Caree
Dsrered Crisend toes Witing, ehik Man do elinvnake
Wilnesded in Wat CaSé.
OV) AL ackkele Vous \be\ors Perse, Made worth achuel Melee
Vintowledge Of Geise Stekementd Contained herern 4, and/or

Lady WK Ceew\e 93 disceacrd Sec Te dk AYA

aS) We De ,
oon “fenhons files Vinew Ate ackrecle wWeeelse of
WelieLyor acted oak. 1aC lKed Ceasenalbl€ Grounds foc Such
Sacks OF LOhKKch NES Seantl iy feulins 40 aSCey tenn the
Of LWch ack vie “PW OA OW Of Tle Gedichte C .
a TC Ake Delendend Quyhorized cna! eek CENT S

ALY Te “DelamekorY Neritle Ccmben Gnd wehkes apparen’ O

he Caniser kcom
ly ON undarcethly”

Veoaceused

Cc (sand Canuinced tak
a Eun
O Saye AGEXIG 7 AGE Doct Sent roy oer ig bays ¥5 OBO 7
a7 ON or vous a\ Selorucry 7 AONY We Defendant Pullished
Min ackicne "Murder Cor nice Plo exposed I) SACK Cod County
nearing | Wumecous Stodkemants meade inv“eriog arweles Wer?
Teilernred in ALass ap AvON€ “voshed ON LoOww Creede ciclaslours, Com|
Rews/erime « Mains Priog aitesediens meade by qt
VeSenden’ Wave YO Medeciel Cacks Of lpasta wren whrek
Aky Were made. Jusk merely accumrun andassurrPptiens A
Kew Copy of Weare 65 Athtemd wreto Exbilor + Fond by

Celerence Made a Pat hereof,

IDs acricde (dats Gutkhe rized \oy AasrchW EV?P> who ak elf
Yime S Perlinend Lo Mle Quhorshio and Publicakton Ot Ate.
AcMArtg LOGS En Crsent endloremPprozet€ of Ae Delendant
Qnda Was Coming LAD Sahin Ale See o&his HASENCY OF ewPoywe.
OVW Ofdsche way Ca\e€ and vwoas \loe Noun kik
. > S of re PlarnicE
i Te Lo\Wauins Pordicuber’s % uo
& Skeked "A Sox mer VYorite oicer accuse & ox
Xcying, Yo Wice AWW Man YO Climinah @ Witnessed |
Ske Nad alread ROA SKOO Vou tre bene She
Veotized She'd \geen Set up". t
G Ces and evvressed inreresk VY USE RY one of
Mea Conhidevdreh infocrmenkds CACC UES non bo her as
Secmai ns ko Hee Oux Veoe le on hay Wik Weak. ;
D)Shared Ca\ Bene cvemually mode C anki Card
Some Snclneod o> Temmeinl on & cecorded Ser\ Pronger? by

AA. Eyr a Aimussiny Ne Pol ewwa Mildins Dy Cod 2 lengua t?

Suthas" Cudtins Anon krees:
S) Cx woes Kinaliy agreed Atak wecmesn?% Word

Corey or® Aw hs Cat S, apeod Per tefse 4,

GY Dotted fod Laas mer? O boy He sen et Copsena’d
Aicecki On peaepocen tly Asa Por ye PayYmst fur a Second Ait.

 o WF Xoce Made Cevseno loe\ieve Wed ene OF We v
Noes #8 Tessy Liakon Ved Geen |elinineded.
25) Weaskicle WIGS \ibe\ous “ver Se, Made Lixh ackuo
Malice ;Anoledce Of Salse Stelements Contained Wererny
9) Tecate Remacin eG ia odanee Fisttostsis’ aut s NPs wee Or
loetieved 4 Xo lee True \acked Seasonalcle Grounds Sor Such
De\Wwe & yor acked Aeghise att Y in Garcling *o Garter ken Xe Sack §
On Which Ne Dpulalicak on OF Ne arkvle Mle Contents oSWhich
QOWrere Ake DeGendorcl Qudrorited Gnd Parr Gred -

SS) We Delomedory Achieve CceareS and meas appac ent
QO” Sulvsian\ia\ danger to ke PsasKls veQurakron .

33) on or Ghout Soanuery; 20\E De hendan f Published an
acct “Allesed Plot 10 burn down Staffer d Public Safety Builds
Gees Lo Send Jury, on WWW) PredericKshus 5: Cana [news] ex im €) af
Mrevkh EPs pot th Seelence Sar. Arcdvely Stoked Nawee vengs

W lon st stentié> uikhotliy Artve > wore Wen boy we Sane woe hag 2
GQ Xewe copy Of Me arkvete 6S Gtecte pet hecetato Ch Nor e
awa by velerenc™ made a park hereot, and

3) OWONE LAS Gals? .
= GNA UMS Vilbelou c Mla Fo
Vw Ate Loon 5 “Peculars', > OF Neg

Ay Steck € Criseno, A Cacmer Powe! ablice/
VeDorcled Neth Of Onumber of Vie ms. mehudtins gin 5

| Vhe Shem fl y 68a yce Adank Feahrve?
Qayrthing Las Qant SS unatkil August, Lon ev, Cetamds Sormer

Revend, Tescy Linton mad ONesatren!.

Q)Erem>d Seired in a Sab Lheak Conteuined|

Various VaenkiSrchion > USAW ChisemGbS “Crvexul ¢ end OMe

3) We acrsc\e was hoaous

VMnovole dy oS ye Coleg Shokements Centainect theresa, endloy

Lavkw Tec wWless Aisregeca Sess” Ne keukln :

ab) We "Defender eX Aneo we achicle cons alse or

beens me een le Aeue Lackeda Ceasenclolw Grounds Loe Such
\e AR ‘ . “aly as .

On UCM tie yout ey rm Gartias ko axertaun Me Sacks

OAV EH UIGAS based ara Me ne
Delendant> WS neaese retor¢ 4

mM tn te Gul,
Vublicad con Co& Xe arrdicle Of and

»VLe Cankent > of Dh);
“2 DeSendrony Gudhorized Gnd codsSied FT OWich Ac Hele

BY WaeDeamerory Accel Creakes ana Mekes aGarenk A
Buloskandi al danger bo Ate “Plain k Sos ceputerion,

Per SE, Mede ith ackual malice
39) DA asPero REHM Becahl’ ah Sen Meherdainrgeds d oes 3
Marice End Negi gencé, thé VrambySt has loeen Caused
No Suller Recmanen’ OL due dameses, ncludins lout Not
Nim ited Lo tmpaic men OO Tequrcdron jdimcnarshed Sk end ing
WW Ate Community \ Pecsenal hum \rekvon y Men eal | |
CUNgar Sn And SulSeccing- | Oo an

spa Fria oy Sury Ss Semanded

Where Lore, ee. Prone ee Mm og. .
Xb Delendant , Ae. - Ocrncuan Y AS Cor 'y SAgement Gog inst

deemed DUSh in

    

eee FP

Rese. He My Submitted

 

 
